Case 1:18-cv-01955-MJD-LSA Document 73 Filed 05/31/19 Page 1 of 3 PageID #: 381



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 CYNTHIA NEMETH,                             )
                                             )
                 Plaintiff,                  )
                                             )
         v.                                  )        Case No. 1:18-cv-01955-MJD-LSA
                                             )
 CARMEL CLAY SCHOOLS,                        )
 JOHN WILLIAMS in his official and           )
 individual capacities, JIM INSKEEP in       )
 his official and individual capacities, and )
 TOD WINDLAN in his official and             )
 individual capacities,                      )
                                             )
                 Defendants.                 )
 ___________________________________ )

       JOINT MOTION TO CONTINUE DEADLINES TO FILE STATEMENT OF
       CLAIMS/DEFENSES, DISPOSITIVE MOTIONS, AND DAMAGES/EXPERT
                          DISCOVERY DEADLINES

        Come now the Parties, by counsel, and respectfully move the Court to continue the

 following deadlines: statements of claims/defenses, dispositive motions, and damages/expert

 discovery. In support of this Motion, the Parties state as follows:

    1. The Parties are currently in discussions about settlement in an attempt to settle this matter

        before the June 13 settlement conference. Pursuant to these discussions, the Plaintiff has

        provided each Defendant with a settlement demand. In order to avoid unnecessary

        litigation expenses, the Parties respectfully move the Court to continue these deadlines to

        allow the Parties to confer with their clients, discuss settlement among the Parties, and

        prepare settlement documents.

    2. If the Parties are able to resolve this matter before the June 13, 2019 settlement

        conference, the settlement conference can be vacated.
Case 1:18-cv-01955-MJD-LSA Document 73 Filed 05/31/19 Page 2 of 3 PageID #: 382



    3. The Parties thus move the Court to continue the May 31 deadline to file statements of

        claims and defenses to June 14, 2019. The Parties move the Court to continue the June

        28, 2019 dispositive motion deadline to July 12, 2019. Finally, the Parties move the

        Court to continue the July 19, 2019 damages/expert discovery deadline to August 2,

        2019.

    WHEREFORE, the Parties respectfully request that this Motion to continue deadlines to file

 statements of claims/defenses, dispositive motions, and damages/expert discovery be granted,

 and for all other relief proper in the premises.

                                                Respectfully submitted,

                                                        KIGHTLINGER & GRAY, LLP

                                                     By s/Marcia A. Mahony
                                                        John B. Drummy, ID No. 4824-49
                                                        Marcia A. Mahony, ID No. 18779-49
                                                        Todd D. Small, ID No. 28783-49
                                                        Attorneys for Defendant, Tod Windlan
                                                        mmahony@k-glaw.com
                                                        jdrummy@k-glaw.com
                                                        tsmall@k-glaw.com

                                                        DILLEY & OAKLEY PC

                                                By      s/Robert M. Oakley
                                                        Robert M. Oakley
                                                        Attorney for Plaintiff, Cynthia Nemeth

                                                        CHURCH CHURCH HITTLE & ANTRIM

                                                By       s/Kevin S. Smith
                                                        Kevin S. Smith
                                                        Alexander P. Pinegar
                                                        ksmith@cchalaw.com
                                                        apinegar@cchalaw.com
                                                        Attorneys for Defendants, Carmel Clay
                                                        Schools, Jim Inskeep, and John Williams
Case 1:18-cv-01955-MJD-LSA Document 73 Filed 05/31/19 Page 3 of 3 PageID #: 383



                                 CERTIFICATE OF SERVICE

         The forgoing was filed electronically this 31st day of May, 2019. Notice of this filing will
 be sent to the following parties by operation of the Court’s electronic filing system. Parties may
 access this filing through the court’s system.


 Robert M. Oakley                                   Alexander P. Pinegar
 DILLEY & OAKLEY PC                                 Kevin S. Smith
 933 Keystone Way                                   CHURCH CHURCH HITTLE & ANTRIM
 Carmel, IN 46032                                   10765 N. Lantern Road, Suite 201
 firm@dilley-oakley.com                             Fishers, IN 46038
                                                    apinegar@cchalaw.com
 Mark J. Pizur                                      ksmith@cchalaw.com
 Attorney At Law
 8218 Groton Lane
 Indianapolis, Indiana 46260
 Mark.pizur@hotmail.com


                                                       s/ Marcia A. Mahony
                                                      Marcia A. Mahony

 KIGHTLINGER & GRAY, LLP
 One Indiana Square, Suite 300
 211 North Pennsylvania Street
 Indianapolis, Indiana 46204
 (317) 638-4521
 jdrummy@k-glaw.com
 mmahony@k-glaw.com
 tsmall@k-glaw.com




 181513\5376864-1
